RENDERED: MARCH 19, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals
                              NO. 2020-CA-0690-MR

WANDA CAMPBELL                                                    APPELLANT


                APPEAL FROM HICKMAN CIRCUIT COURT
v.             HONORABLE TIMOTHY A. LANGFORD, JUDGE
                       ACTION NO. 18-CR-00011


COMMONWEALTH OF KENTUCKY                                           APPELLEE


                                  OPINION
                           AFFIRMING IN PART AND
                             REVERSING IN PART

                                   ** ** ** ** **

BEFORE: DIXON, JONES, AND KRAMER, JUDGES.

DIXON, JUDGE: Wanda Campbell appeals the judgment and sentence entered

against her by the Hickman Circuit Court on March 6, 2020. Having reviewed the

record, briefs, and law, we affirm in part and reverse in part.
                   FACTS AND PROCEDURAL BACKGROUND

               O.W.1 resided with his great-aunt, Wanda Campbell, for a period of

nearly three years, beginning at age five. Campbell’s great-niece, Tiffany, and her

sister also lived with Campbell during that time.

               In August 2017, when O.W. was in first grade at Hickman Elementary

School, his teacher noticed flat, circular, light pink marks on his hands, which

appeared to her to be burns. An investigator with the Department for Community

Based Services (DCBS) was called to the school to investigate the marks. O.W.

initially claimed the marks were bug bites, but he later disclosed the marks were

cigarette burns.

               In February 2018, O.W.’s teacher noticed he seemed to be in pain

while at school. When the teacher lifted O.W.’s shirt, she observed marks across

his back. She escorted him to the principal’s office, and an investigator from the

Cabinet for Health and Family Services (Cabinet) was called. The sheriff was also

informed. During his investigation, the sheriff discovered that O.W. had gotten in

trouble the night before for being kicked off the school bus. The sheriff

interviewed Campbell, who admitted spanking O.W. the night before.




1
  Pursuant to Court policy, to protect the privacy of minor children, we refer to them by initials
only.

                                                -2-
                On July 18, 2018, a grand jury charged Campbell with three counts of

criminal abuse in the first degree.2 A jury trial was held on February 4, 2020.

Witnesses testifying for the Commonwealth included O.W., O.W.’s first grade

teacher, the DCBS investigator, the Cabinet investigator, and the sheriff. Campbell

and Tiffany were the only witnesses for the defense. Six photographs taken by

DCBS and Cabinet investigators were marked as exhibits and published to the jury.

These photographs depicted injuries to O.W.’s back and bottom (direct view), full

torso and bottom (side view), left arm pit area, and lower back and bottom, as well

as the burn marks on both his right and left hands.

                At trial, O.W. testified that Campbell burned his hands with a

cigarette as punishment for eating a watermelon and showed the scars on his hands

to the jury. O.W. further testified that Campbell “whupped” him with a belt as

punishment for getting kicked off the school bus, while Tiffany and her sister held

him down. O.W. testified concerning a third incident in which he claimed

Campbell taped his mouth, feet, and hands, and later put him on a dog leash tied to

a tree outside as punishment for eating a bowl of corn. Campbell denied these

allegations and admitted only to spanking O.W. four or fives times on his clothed

bottom as punishment for being kicked off the school bus. Tiffany’s testimony

was consistent with Campbell’s.


2
    Kentucky Revised Statutes (KRS) 508.100, a Class C felony.

                                               -3-
                The jury was instructed on three counts of criminal abuse in the first

degree, each count corresponding to the events described above. The jury returned

its verdict finding Campbell guilty of the first two counts but not guilty as to the

third. On the second count, the foreperson annotated, “We are not sure what was

used for the whipping but we are sure it was not a hand.” The jury recommended

eight years for each of the two counts to run consecutively, for a total of sixteen

years’ imprisonment.

                The trial court imposed the jury’s recommendations in its judgment

and sentence, as well as court costs and jail fees. This appeal followed.

             SUFFICIENT EVIDENCE TO SUPPORT CONVICTION

                Campbell first argues the jury’s verdict concerning count two was not

supported by the evidence. She admits this issue is unpreserved but requests

review for palpable error. RCr3 10.26 dictates:

                A palpable error which affects the substantial rights of a
                party may be considered by the court on motion for a
                new trial or by an appellate court on appeal, even though
                insufficiently raised or preserved for review, and
                appropriate relief may be granted upon a determination
                that manifest injustice has resulted from the error.

“RCr 10.26 authorizes us to reverse the trial court only upon a finding of manifest

injustice. This occurs when the error so seriously affected the fairness, integrity, or



3
    Kentucky Rules of Criminal Procedure.

                                            -4-
public reputation of the proceeding as to be shocking or jurisprudentially

intolerable.” Roe v. Commonwealth, 493 S.W.3d 814, 820 (Ky. 2015) (internal

quotation marks and citations omitted).

             The elements of first-degree criminal abuse are set forth in KRS

508.100(1), which provides:

             (1) A person is guilty of criminal abuse in the first
             degree when he intentionally abuses another person or
             permits another person of whom he has actual custody to
             be abused and thereby:

                   (a) Causes serious physical injury; or

                   (b) Places him in a situation that may cause him
                   serious physical injury; or

                   (c) Causes torture, cruel confinement or cruel
                   punishment;

                   to a person twelve (12) years of age or less, or who
                   is physically helpless or mentally helpless.

Notably absent from this statute is any language concerning instrumentality, much

less any language indicating the instrumentality used to accomplish abuse is of

consequence in obtaining a conviction. Indeed, Kentucky’s highest court has held

the jury need not even all agree on the instrumentality to support a conviction:

             This court recognizes and has consistently maintained
             that the jurors may reach a unanimous verdict even
             though they may not all agree upon the means or method
             by which a defendant has committed the criminal act.
             Conrad v. Commonwealth, 534 S.W.3d 779, 784 (Ky.
             2017) (quoting Miller v. Commonwealth, 77 S.W.3d 566,

                                          -5-
                574 (Ky. 2002)) (A “conviction of the same offense
                under either of two alternative theories does not deprive a
                defendant of his right to a unanimous verdict if there is
                evidence to support a conviction under either theory.”).

King v. Commonwealth, 554 S.W.3d 343, 352 (Ky. 2018).

                The only three elements necessary to support a conviction under KRS

508.100 are: (1) intentional abuse, (2) cruel punishment, and (3) that the acts were

to a minor under the age of 12. The full content of the jury instruction at issue

herein reads:

                You, the jury, will find the Defendant, Wanda M.
                Campbell, guilty of Criminal Abuse in the First Degree
                under this Instruction if, and only if, you believe from the
                evidence beyond a reasonable doubt all of the following:

                A. That in this county on or about the 15th day of
                February, 2018 and before the finding of the Indictment
                herein, the Defendant, Wanda M. Campbell, intentionally
                abused O.W., a person of whom she had actual custody,
                by whipping O.W. with a belt for acting up on the school
                bus;

                AND

                B: That the Defendant, Wanda M. Campbell, thereby
                caused cruel punishment;

                AND

                C: That O.W. was, at that time, less than 12 years of age.

The only section of this instruction Campbell now challenges is part “A[.]”

Comparing this instruction to the elements required under the statute reveals part


                                            -6-
“A” concerns the element of intentional abuse; any language concerning the

instrumentality—i.e., whether a belt was used in accomplishing said abuse—is

essentially superfluous for finding guilt. Here, the language about the modality

served merely to distinguish each count from another. We, like the jury, are

satisfied the Commonwealth produced sufficient proof to meet the required

element of intentional abuse.

             Nevertheless, Campbell contends the only evidence presented at trial

was that O.W. was struck by a belt or a hand; consequently, she asserts a finding

that he was whipped with anything else is not supported by any evidence. Thus,

according to Campbell, since the jury rejected evidence that O.W. was whipped

with a hand and expressed doubt as to whether he was whipped with a belt, there

was insufficient evidence to support its verdict. This approach, however, not only

improperly places significance on the instrumentality but also ignores the evidence

presented at trial by way of exhibits—namely, the photographs. There is good

reason behind the adage “a picture is worth a thousand words.” Those photographs

and the story they undoubtedly told the jury are evidence more than sufficient to

support a finding of guilt as to the second count of first-degree criminal abuse.

                                 COURT COSTS

             Campbell contends the trial court improperly assessed court costs

against her in violation of KRS 23A.205(2) because she is a “poor person” and in


                                         -7-
violation of KRS 534.020(2)(b) because the payment could not be collected within

a year. She claims to have adequately preserved these arguments but in the

alternative requests palpable error review.

             Concerning Campbell’s argument that the trial court was prohibited

from imposing court costs upon her as a “poor person[,]” we find Spicer v.

Commonwealth, 442 S.W.3d 26 (Ky. 2014), instructive, yet distinguishable.

There, the Court held:

             The assessment of court costs in a judgment fixing
             sentencing is illegal only if it orders a person adjudged to
             be “poor” to pay costs. Thus, while an appellate court
             may reverse court costs on appeal to rectify an illegal
             sentence, we will not go so far as to remand a facially-
             valid sentence to determine if there was in fact error. If a
             trial judge was not asked at sentencing to determine the
             defendant’s poverty status and did not otherwise presume
             the defendant to be an indigent or poor person before
             imposing court costs, then there is no error to correct on
             appeal. This is because there is no affront to justice
             when we affirm the assessment of court costs upon a
             defendant whose status was not determined. It is only
             when the defendant’s poverty status has been established,
             and court costs assessed contrary to that status, that we
             have a genuine “sentencing error” to correct on appeal.
Id. at 35 (emphasis added).

             We first note the importance of a facially-valid sentence. Under KRS

23A.205(1), “Court costs for a criminal case in the Circuit Court shall be one

hundred dollars ($100).” (Emphasis added.) Here, the trial court marked through




                                         -8-
that pre-printed amount on the judgment and sentence form and handwrote an

amount of $175. This was statutorily impermissible.

             We next note, although it was not asked at sentencing to determine

Campbell’s poverty status, the trial court took it upon itself to enter a separate

order specifically finding Campbell not to be a “poor person[.]” Its order noted

that Campbell draws $1,500 per month from an assistance program, which would

render her not a “poor person” within the meaning of KRS 23A.205(2). That

subsection states:

             The taxation of court costs against a defendant, upon
             conviction in a case, shall be mandatory and shall not be
             subject to probation, suspension, proration, deduction, or
             other form of nonimposition in the terms of a plea
             bargain or otherwise, unless the court finds that the
             defendant is a poor person as defined by KRS 453.190(2)
             and that he or she is unable to pay court costs and will be
             unable to pay the court costs in the foreseeable future.

KRS 453.190(2) defines a “poor person” as:

             a person who has an income at or below one hundred
             percent (100%) on the sliding scale of indigency
             established by the Supreme Court of Kentucky by rule or
             is unable to pay the costs and fees of the proceeding in
             which he is involved without depriving himself or his
             dependents of the necessities of life, including food,
             shelter, or clothing.

This figure is based on the current federal poverty guidelines.

             In March 2020, the poverty threshold for a single individual

household was annual income of $12,490. Campbell’s annual income from Social

                                          -9-
Security was $18,000 at the time of sentencing; however, it was brought to the trial

court’s attention that she would be ineligible to continue to draw these benefits

during her incarceration.

             Even so, the trial court should have determined whether “she is unable

to pay court costs and will be unable to pay the court costs in the foreseeable

future” under KRS 23A.205(2). See Sevier v. Commonwealth, 434 S.W.3d 443,

471 n.106 (Ky. 2014) (quoting Maynes v. Commonwealth, 361 S.W.3d 922, 930

(Ky. 2012) (“Without some reasonable basis for believing that the defendant can or

will soon be able to pay, the imposition of court costs is indeed improper.”));

Butler v. Commonwealth, 367 S.W.3d 609 (Ky. App. 2012) (also quoting Maynes,
361 S.W.3d at 930).

             Furthermore, KRS 534.020(2)(b) requires that all court costs be paid

within one year of sentencing. Here, the trial court deferred payment until “6

months after release[.]” In light of Campbell’s sixteen-year prison sentence,4 it is

inconceivable that she will even be released within one year of the date of

sentencing. See Applegate v. Commonwealth, 577 S.W.3d 83, 88 (Ky. App. 2018)

(“We likewise agree the trial court erred in ordering Applegate to pay court costs

in installments beginning sixty days after his release, as these necessarily could not



4
  Under 501 Kentucky Administrative Code (KAR) 1:030, Campbell must serve 20% of her
sentence—3.2 years—before being eligible for parole.

                                          -10-
be paid within one year of the date of sentencing as required by KRS

23A.205(3).”); Jones v. Commonwealth, 527 S.W.3d 820, 824 (Ky. App. 2017) (It

was uncertain Jones would be released and able to pay the court costs within one

year as required under the statute.). The imposition of court costs must be

accomplished in conformity with KRS 534.020(2)(b). Therefore, the portion of the

judgment and sentence imposing court costs is reversed.

                                     JAIL FEES

             Campbell’s final argument is that the trial court erred when it imposed

jail fees without evidence of a jail fee reimbursement policy. She admits this issue

is unpreserved and requests review for palpable error.

             Jail fees were imposed in the judgment and sentence, as well as

further addressed in a separate order. In pertinent part, the separate order stated:

             The Court having been advised that the defendant having
             been incarcerated in jail prior to the date of sentencing,
             and the Court being further aware that Hickman County
             no longer operates the jail and the court having been
             further advised that Hickman County pays to the Ballard
             County Jail the sum of $25.00 per day to house Hickman
             County prisoners and the Court finding that this is an
             actual out of pocket expense that Hickman County incurs
             to house its’ [sic] prisoners, not including costs of
             transportation, and the Court finding that this costs [sic]
             is reasonable pursuant to KRS 441.265, and being
             otherwise sufficiently advised . . . .

(Emphasis added.) Campbell correctly asserts that the trial court failed to make

any finding that the jailer adopted, with the approval of the county’s governing

                                         -11-
body, a prisoner fee and expense reimbursement policy under KRS 441.265(2)(a).

In the absence of such a finding, the trial court improperly imposed jail fees on

Campbell.

              Campbell also points out that this trial court is no stranger to reversal

on this issue. See Jackson v. Commonwealth, No. 2018-CA-000543-MR, 2019
WL 2246172 (Ky. App. May 24, 2019); Bishop v. Commonwealth, No. 2017-CA-

001793-MR, 2019 WL 103924 (Ky. App. Jan. 4, 2019); Weatherly v.

Commonwealth, No. 2017-SC-000522-MR, 2018 WL 4628570 (Ky. Sept. 27,

2018).5 Nonetheless, the Commonwealth urges us to follow a more recent decision

by another panel of our Court, dealing with the same trial court, which found:

              The order of the circuit court assessing jail fees
              specifically points out that the fee of $22 a day was
              adopted by Fulton County “pursuant to applicable
              statute.” The cases above involved this issue from this
              same circuit wherein there was no indication in the
              record that the per diem rate was established in
              accordance with the statute. Now that the order assessing
              establishes that the per diem fee was established as the
              law requires, and as there was no objection to the manner
              in which the county so established the per diem, the
              assessment shall stand.




5
  “[U]npublished Kentucky appellate decisions, rendered after January 1, 2003, may be cited for
consideration by the court if there is no published opinion that would adequately address the
issue before the court.” Kentucky Rules of Civil Procedure (CR) 76.28(4)(c). Unpublished
opinions may be cited by the Court as persuasive. Estate of Wittich By and Through Wittich v.
Flick, 519 S.W.3d 774, 779 (Ky. 2017).

                                             -12-
McAllister v. Commonwealth, No. 2019-CA-000243-MR, 2020 WL 4917921, at *3

(Ky. App. Aug. 21, 2020), discretionary review denied (Dec. 9, 2020). Our panel

does not have before us the benefit of that record or entirety of the order at issue in

that case. We do, however, have the record of this case before us, as well as the

entirety of the orders imposing jail fees upon Campbell. After careful review, we

find the orders herein suffer from the same fatal flaws pointed out in Jackson,

Bishop, and Weatherly. Accordingly, the portion of the judgment and sentence

imposing jail fees herein is reversed.

                                     CONCLUSION

             Therefore, and for the foregoing reasons, the order of the Hickman

Circuit Court is AFFIRMED as to Campbell’s conviction but REVERSED as to its

imposition of costs and jail fees.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Aaron Reed Baker                           Daniel Cameron
 Assistant Public Advocate                  Attorney General of Kentucky
 Frankfort, Kentucky
                                            Robert Baldridge
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                         -13-